Mr. Justice Barnes delivered the opinion of the court. Judgment in this case was rendered against the defendant, Gillespie, as garnishee in a garnishment proceeding. An appeal was prayed by him and allowed. No appeal bond was filed by him, but a bond appears in the record given by the wrong party and to the wrong party. The bond is by one Gilliek, not a party to -the suit, and runs to Gillespie against whom judgment was given. Manifestly the appeal not having been taken by the party to whom the right was given it must be dismissed. Propeller Niagara v. Martin, 42 Ill. 106; Tedrick v. Wells, 152 Ill. 214; Union Nat. Bank of Chicago v. Barth, 179 Ill. 83. Appeal dismissed.